Case 20-14845-EPK   Doc 1   Filed 04/29/20   Page 1 of 20
Case 20-14845-EPK   Doc 1   Filed 04/29/20   Page 2 of 20
Case 20-14845-EPK   Doc 1   Filed 04/29/20   Page 3 of 20
Case 20-14845-EPK   Doc 1   Filed 04/29/20   Page 4 of 20
Case 20-14845-EPK   Doc 1   Filed 04/29/20   Page 5 of 20
Case 20-14845-EPK   Doc 1   Filed 04/29/20   Page 6 of 20
Case 20-14845-EPK   Doc 1   Filed 04/29/20   Page 7 of 20
                 Case 20-14845-EPK             Doc 1      Filed 04/29/20        Page 8 of 20




                                       WRITTEN CONSENT OF
                                        THE SUBSIDIARIES OF
                                       LLC

                                                 April 28, 2020

         The undersigned, being the sole member and manager of each of the entities set forth in Exhibit A
   Company    Companies, in lieu of holding a meeting, hereby waives all
notices, statutory or otherwise, and consent to and approve the following resolutions:

          WHEREAS, the undersigned has considered the circumstances of the business, assets and outstanding
liabilities of each Company, and determined that a restructuring is necessary in order to maintain each
Company as a going concern.

         NOW, THEREFORE, BE IT RESOLVED, that in the judgment of the undersigned, it is desirable and
in the best interests of each Company, its creditors, and other interested parties that a petition be filed by each
               
                  

        RESOLVED FURTHER, that each of Maxwell Piet, John S. Castle and Eric Korsten (each, an
               
Company to execute, verify and file all petitions, schedules, lists, and other papers or documents, and to take
and perform any and all further actions and steps that such Authorized Person deems necessary, desirable and
               
and

         RESOLVED FURTHER, that subject to the Bankruptcy Code, and otherwise applicable law, each
Authorized Person shall have all of the right, power and authority to manage and direct the business and affairs
of each Company and to do any and all acts on behalf and in the name of each Company that are necessary or
convenient to or in furtherance of any decisions within the scope of his authority and any and all actions that
are related or incidental to the accomplishment of such actions, all without the consent of any other person or
entity, including but not limited to the following: (i) the determination and implementation of an overall
strategy in the Chapter 11 Case; (ii) the direction and administration of the Chapter 11 Case and the hiring and
di              
Company at all times during the pendency of the Chapter 11 Case, (iv) the development and adoption of any
plan of restructuring or plan of liquidation for each Company, (v) the day-to-day responsibilities of each
Company at all times during the pendency of the Chapter 11 Case; (vi) any process to market and sell each
             and the undertaking of
related financing transactions, including the use of cash collateral, with such lenders and on such terms as may
be reasonably necessary for the continuing conduct of the affairs of each Company and the paying of related
fees and gra                
as may be deemed necessary by such Authorized Person in connection with such borrowings; (viii) making any
other decisions or performing any other such acts consistent with operating each Company in the Chapter 11
Case and prosecuting the Chapter 11 Case to a successful conclusion; (ix) any and all action necessary or
convenient to or in furtherance of any of the foregoing; and (x) any and all actions related or incidental to the
accomplishment of any of the foregoing, in each case without the consent of any other person or entity.

        WHEREAS, each Company will require the services of legal, financial, restructuring, and other
professionals during the Chapter 11 Case; and
                 Case 20-14845-EPK             Doc 1        Filed 04/29/20      Page 9 of 20



        WHEREAS, it is in the best interests of each Company, its creditors, and other interested parties to
obtain debtor-in-possession financing in furtherance of the Chapter 11 Case.

       NOW, THEREFORE, BE IT RESOLVED, that each Authorized Person is hereby authorized,
empowered and directed on behalf and in the name of each Company to execute appropriate retention
agreements, pay appropriate retainers prior to and immediately upon the filing of the Chapter 11 Case;

         RESOLVED FURTHER, that each Authorized Person is hereby authorized, empowered and directed
                  
bankruptcy counsel to represent and assist each Company in carrying out its duties under chapter 11 of the
B                
and each Authorized Person is hereby authorized, empowered and directed on behalf and in the name of each
Company to execute appropriate retention agreements, pay appropriate retainers prior to and immediately upon
the filing of the Chapter 11 Case, and to cause to be filed an appropriate application for authority to retain the
services of Akerman;

         RESOLVED FURTHER, that each Authorized Person is hereby authorized, empowered and directed
on behalf and in the name of each Company to employ any other professionals necessary to assist each
Company in carrying out its duties under the Bankruptcy Code; and in connection therewith, each Authorized
Person is hereby authorized, empowered and directed on behalf and in the name of each Company to execute
appropriate retention agreements, pay appropriate retainers prior to or immediately upon the filing of the
Chapter 11 Case and cause to be filed appropriate applications with the Bankruptcy Court for authority to
retain the services of any other professionals, as necessary, and on such terms as are deemed necessary,
desirable and proper;

         RESOLVED FURTHER, that each Authorized Person is hereby authorized, empowered and directed
on behalf and in the name of each Company to obtain post-petition financing according to terms which may be
negotiated by the management of each Company, including under debtor-in-possession credit facilities or the
use of cash collateral; and to enter into any guaranties and to pledge and grant liens on its assets as may be
contemplated by or required under the terms of such post-petition financing or cash collateral agreement; and
in connection therewith, each Authorized Person is hereby authorized, empowered and directed on behalf and
in the name of each Company to execute appropriate loan agreements, cash collateral agreements and related
ancillary documents;

         RESOLVED FURTHER, that each Authorized Person is hereby authorized, empowered and directed
on behalf of and in the name of each Company to seek the highest and best value for the assets of each
Company, including (a) marketing each Company, its business and its assets, (b) identifying appropriate third
party purchasers, strategic and financial, (c) negotiating the terms and conditions of, and entering into one or
more appropriate letters of intent, term sheets, or purchase and sale agreements in respect of the assets of each
Company or a chapter 11 plan, (d) obtaining any orders, consents or approvals of the Bankruptcy Court and
other third parties necessary or appropriate to carry out the transactions contemplated by such agreements or
documents, and (e) taking any other actions reasonably necessary in connection therewith;

         RESOLVED FURTHER, that each Authorized Person is hereby authorized, empowered and directed
on behalf and in the name of each Authorized Person to take any and all actions, to execute, deliver, certify,
file and/or record and perform any and all documents, agreements, instruments, motions, affidavits,
applications for approvals or rulings of governmental or regulatory authorities or certificates and to take any
and all actions and steps deemed by such Authorized Person to be necessary or desirable to carry out the
purpose and intent of each of the foregoing resolutions and to effectuate a successful Chapter 11 Case; and



                                                        2
               Case 20-14845-EPK          Doc 1     Filed 04/29/20       Page 10 of 20



         RESOLVED FURTHER, that any and all actions heretofore taken by any Authorized Person on behalf
and in the name of any Company in furtherance of the purpose and intent of any or all of the foregoing
resolutions be, and hereby are, ratified, confirmed, and approved in all respects.

         FURTHER RESOLVED, that any party receiving an executed copy, a facsimile or an electronic
transmission by e-mail, or similar medium in portable document format or comparable format which contains
an electronic image of the document and requisite signatures, of these resolutions may rely hereon; and

         FURTHER RESOLVED, that this Written Consent may be executed in one or more counterparts and
all of such counterparts shall collectively constitute an original consent.
                                                *****




                                                   3
Case 20-14845-EPK   Doc 1   Filed 04/29/20   Page 11 of 20
            Case 20-14845-EPK        Doc 1   Filed 04/29/20    Page 12 of 20




                                        Exhibit A
                                       Subsidiaries
#                        Subsidiary                    Type and Jurisdiction of Organization
 1   TooJays Bakery & Commissary, L.L.C.         Florida LLC
 2   TooJays Palm Beach, L.L.C.                  Florida LLC
 3   TooJays Lake Worth, L.L.C.                  Florida LLC
 4   TooJays Jupiter, L.L.C.                     Florida LLC
 5   TooJays Polo, L.L.C.                        Florida LLC
 6   TooJays Stuart, L.L.C.                      Florida LLC
 7   TooJays Altamonte, L.L.C.                   Florida LLC
 8   TooJays of West Boca, L.L.C.                Florida LLC
 9   TooJays Colonial, L.L.C.                    Florida LLC
10   TooJays at Dr. Phillips, L.L.C.             Florida LLC
11   TooJays Vero, L.L.C                         Florida LLC
12   TooJays of Lake Mary, LLC                   Florida LLC
13   TooJays Waterford Lakes, L.L.C.             Florida LLC
14   TooJays Coral Springs, L.L.C.               Florida LLC
15   TooJays of Sarasota, L.L.C.                 Florida LLC
16   TooJays Plantation, L.L.C.                  Florida LLC
17   TooJays Glades, L.L.C.                      Florida LLC
18   TooJays of The Villages, L.L.C.             Florida LLC
19   TooJays Downtown Gardens, L.L.C.            Florida LLC
20   TooJays VLG II, L.L.C.                      Florida LLC
21   TooJays of Ocoee, L.L.C.                    Florida LLC
22   TooJays.com, L.L.C.                         Florida LLC
23   TooJays of Lakeland, L.L.C.                 Florida LLC
24   TooJays Downtown Tampa, L.L.C.              Florida LLC
25   TooJays Villages III, L.L.C.                Florida LLC
26   TooJays Hallandale, L.L.C.                  Florida LLC
27   TooJays West Palm Beach, L.L.C.             Florida LLC
28   TooJays Wellington Commons, L.L.C.          Florida LLC
29   TooJays Boynton Oakwood Square, LLC         Florida LLC
30   TooJays Pembroke Pines, L.L.C.              Florida LLC
31   TooJays Naples, LLC                         Florida LLC
32   TooJays N Ft. Lauderdale, L.L.C.            Florida LLC
33   TooJays Dania Beach, L.L.C.                 Florida LLC
                                        Case 20-14845-EPK                      Doc 1        Filed 04/29/20                 Page 13 of 20


 Fill in this information to identify the case:
   Debtor name TOOJAY’S COLONIAL, L.L.C.
 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF                                                                                      Check if this is an
                                              FLORIDA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which
the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

Name of creditor and      Name, telephone number Nature of claim (for                    Indicate if claim   Amount of claim
complete mailing address, and email address of   example, trade debts,                    is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
including zip code        creditor contact       bank loans,                             unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                 professional services,                      disputed        value of collateral or setoff to calculate unsecured claim.
                                                 and government                                              Total claim, if            Deduction for value        Unsecured claim
                                                 contracts)                                                  partially secured          of collateral or setoff
 Monroe Private                                                                          Unliquidated                                                                 $6,500,000.00
 Credit Fund A LP
 c/o Monroe Capital
 LLC
 Attn: TooJay's
 Portfolio Manager
 331 S. Wacker Dr.;
 Ste 6400
 Chicago, IL 60606
 Monroe Capital                                                                          Unliquidated                                                                 $5,616,143.24
 Private Credit Fund
 III L
 c/o Monroe Capital
 LLC
 331 S. Wacker Dr.,
 Ste 6400
 Chicago, IL 60606
 Monroe Capital                                                                          Unliquidated                                                                 $4,136,363.63
 Corporation c/o
 Monroe Capital
 LLC
 Attn: Toojay's
 Portfolio Manager
 331 S. Wacker
 Dr., Suite 6400
 Chicago, IL 60606
 Brookside                                                                               Unliquidated                                                                 $3,632,618.00
 Mezzanine Fund III,
 L.P.
 c/o Gregory Foy
 Brookside
 Mezzanine Partners
 201 Tresser Blvd.,
 Suite 330 Stamford,
 CT 06901




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                          Case 20-14845-EPK                      Doc 1        Filed 04/29/20                 Page 14 of 20



  Debtor    TOOJAY’S COLONIAL, L.L.C.                                                                           Case number (if known)
            Name

 Name of creditor and      Name, telephone number Nature of claim (for                     Indicate if claim   Amount of claim
 complete mailing address, and email address of   example, trade debts,                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       bank loans,                              unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                       disputed        value of collateral or setoff to calculate unsecured claim.
                                                                                                               Total claim, if            Deduction for value        Unsecured claim
                                                                                                               partially secured          of collateral or setoff
  Brookside                                                                               Unliquidated                                                                  $3,632,618.00
  Mezzanine Fund II,
  L.P.
  c/o Gregory Foy
  Brookside
  Mezzanine Partners
  201 Tresser Blvd.;
  Suite 330
  Stamford, CT 06901
  Monroe Capital                                                                          Unliquidated                                                                  $3,545,454.55
  Private Credit Fund I
  LP
  c/o Monroe Capital
  LLC
  Attn: TooJay's
  Portfolio Manager
  331 S. Wacker Dr.;
  Ste 6400
  Chicago, IL 60606
  Monroe Capital                                                                          Unliquidated                                                                  $3,121,284.51
  Private Credit Fund
  II LP
  c/o Monroe Capital
  LLC
  Attn: TooJay's
  Portfolio Manager
  331 S. Wacker
  Dr., Suite 6400
  Chicago, IL 60606
  Monroe Capital                                                                          Unliquidated                                                                  $1,474,765.85
  Private Credit Fund
  III
  (Unleverage) LP
  c/o Monroe Capital
  LLC
  331 S. Wacker Dr.,
  Ste 6400
  Chicago, IL 60606
  MC Financing SPV I,                                                                     Unliquidated                                                                  $1,181,818.19
  LLC
  c/o Monroe Capital
  LLC
  Attn: TooJay's
  Portfolio Manager
  331 S. Wacker Dr.;
  Suite 6400
  Chicago, IL 60606




Official form 204                                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
                                          Case 20-14845-EPK                      Doc 1        Filed 04/29/20                 Page 15 of 20



  Debtor    TOOJAY’S COLONIAL, L.L.C.                                                                           Case number (if known)
            Name

 Name of creditor and      Name, telephone number Nature of claim (for                     Indicate if claim   Amount of claim
 complete mailing address, and email address of   example, trade debts,                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       bank loans,                              unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                       disputed        value of collateral or setoff to calculate unsecured claim.
                                                                                                               Total claim, if            Deduction for value        Unsecured claim
                                                                                                               partially secured          of collateral or setoff
  Monroe Capital                                                                          Unliquidated                                                                    $424,170.03
  Private Credit Fund
  II
  (Unleveraged) LP
  c/o Monroe Capital
  331 S. Wacker Dr.,
  Ste 6400
  Chicago, IL 60606
 Weingarten                      Alex Evans                                               Unliquidated                                                                                    $
                                 (407) 563-1131
 Realty Investors                aevans@weingarten.com
 P.O. Box 924133
 Houston, TX
 77292




Official form 204                                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
Case 20-14845-EPK   Doc 1   Filed 04/29/20   Page 16 of 20
Case 20-14845-EPK   Doc 1   Filed 04/29/20   Page 17 of 20
             Case 20-14845-EPK       Doc 1   Filed 04/29/20   Page 18 of 20




Brookside Mezzanine Fund II, L.P.
c/o Gregory Foy
Brookside Mezzanine Partners
201 Tresser Blvd.; Suite 330
Stamford, CT 06901

Brookside Mezzanine Fund II, LP
c/o Choate, Hall & Stewart LLP
Attn: Andrew J. Hicky, Esq.
Two International Place
Boston, MA 02110

Brookside Mezzanine Fund III, L.P.
c/o Gregory Foy
Brookside Mezzanine Partners
201 Tresser Blvd., Suite 330
Stamford, CT 06901

Brookside Mezzanine Fund III, L.P.
c/o Choate, Hall & Stewart LLP
Attn: Andrew J. Hicky, Esq.
Two International Place
Boston, MA 02110

MC Financing SPV I, LLC
c/o Monroe Capital LLC
Attn: TooJay's Portfolio Manager
331 S. Wacker Dr.; Suite 6400
Chicago, IL 60606

MC Financing SPV I, LLC
c/o Much Shlist, P.C.
Attn: J. Eric Guth
191 N. Wacker Dr.; Sutie 1800
Chicago, IL 60606

Monroe Capital Corporation
c/o Monroe Capital LLC
Attn: Toojay's Portfolio Manager
331 S. Wacker Dr., Suite 6400
Chicago, IL 60606
             Case 20-14845-EPK          Doc 1   Filed 04/29/20   Page 19 of 20




Monroe Capital Corporation
c/o Much Shelist, P.C.
191 North Wacker Drive
Suite 1800
Chicago, IL 60606

Monroe Capital Private Credit Fund I LP
c/o Monroe Capital LLC
Attn: TooJay's Portfolio Manager
331 S. Wacker Dr.; Ste 6400
Chicago, IL 60606

Monroe Capital Private Credit Fund I LP
c/o Much, Shlist, P.C.
Attn: J. Eric Guth
191 N. Wacker Dr.; Suite 1800
Chicago, IL 60606

Monroe Capital Private Credit Fund II
Unleveraged) LP
c/o Monroe Capital
331 S. Wacker Dr., Ste 6400
Chicago, IL 60606

Monroe Capital Private Credit Fund II
Unleveraged) LP
c/o Much Shelist, P.C.
191 N. Wacker Dr., Ste 1800
Chicago, IL 60606

Monroe Capital Private Credit Fund II LP
c/o Monroe Capital LLC
Attn: TooJay's Portfolio Manager
331 S. Wacker Dr., Suite 6400
Chicago, IL 60606

Monroe Capital Private Credit Fund II LP
c/o Much Shelist, P.C.
Attn: J. Eric Guth
191 N. Wacker Dr., Suite 1800
Chicago, IL 60606

Monroe Capital Private Credit Fund III Unleverage) LP
c/o Monroe Capital LLC
331 S. Wacker Dr., Ste 6400
Chicago, IL 60606
             Case 20-14845-EPK           Doc 1   Filed 04/29/20   Page 20 of 20




Monroe Capital Private Credit Fund III
Unleveraged) LP
c/o Much Shelist, P.C.
191 N. Wacker Dr.; Ste 1800
Chicago, IL 60606

Monroe Capital Private Credit Fund III L
c/o Monroe Capital LLC
331 S. Wacker Dr., Ste 6400
Chicago, IL 60606

Monroe Capital Private Credit Fund III L
c/o Much Shelist, P.C.
Attn: J. Eric Guth
191 N. Wacker Dr., Ste 1800
Chicago, IL 60606

Monroe Private Credit Fund A LP
c/o Monroe Capital LLC
Attn: TooJay's Portfolio Manager
331 S. Wacker Dr.; Ste 6400
Chicago, IL 60606

Monroe Private Credit Fund A LP
c/o Much Shlist, P.C.
Attn: J. Eric Guth
191 N. Wacker Dr.; Ste 1800
Chicago, IL 60606

Weingarten Realty Investors
P.O. Box 924133
Houston, TX 77292
